DETAILED ACTION
This is the first action on the merits for application 16376125 filed on 04/05/2019.  Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electric motor” in line 3. It is double inclusion because if electric motor is referring to the electric motor as claimed in line 1 or different motor. 
Claims 2-7 are rejected due to their dependency from claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire (US 20110015021) 
Claim 1: an electric axle configured to selectively enable an electric motor (Fig.2; 22) to power a pair of drive shafts (62, 64) of a vehicle, the electric axle comprising:
 a planetary gearset (50) configured to drivably couple an electric motor with first and second drive shafts coaxially arranged, the planetary gearset including a ring gear (58):
 a housing (24) at least partially surrounding the planetary gear set and configured to be grounded to the vehicle (as shown in Fig.2);
and a clutch (c1a) configured to selectively ground the ring gear with the housing to enable an electric motor to power the first and second drive shafts (¶ [0021], [0039], claim 10 of Maguire discloses that first dog clutch with a first synchronizer that is selectively engagable to ground the ring gear of the second planetary gear set to the stationary member).
Claim 2: wherein the clutch includes a first annular plate (fig.6, 80a) rotatable relative to the housing, and a second plate (82a) contacting the first plate and configured to transfer axially as the first annular plate rotates.
3: wherein the second plate is a dog clutch plate non-rotatably fixed with the housing and axially moveable to engage the ring gear (as shown in fig.6, blocker ring 82a is fixed to collar 86a and 86a is non-rotatably fixed with the housing 24).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknor (US 20070072725)
 Claim 8: an e-axle for first and second drive shafts (Fig.6a; shaft connects to 526 and shaft connects 534), the e-axle comprising:
 a housing (560); 
a planetary gearset (530) disposed at least partially within the housing (e.g.572 is a part of planetary gear 530 and 572 is partially disposed within the housing 560 as shown in Fig.6a), the planetary gear set including a ring gear (534) rotatable within the housing and a carrier (526 and 536; the carrier member 526 is continuously connected with (i.e., integral with) the carrier member 536. see ¶ [0142]); 
a differential planetary gearset (520) including the carrier such that the carrier is integrated into both the planetary gearset and the differential planetary gearset (¶ [0142]);
a motor (580) configured to transmit torque to the planetary gearset; and 
a dog clutch (592) configured to selectively ground the ring gear to the housing to enable the motor to power the first and second drive shafts via the planetary gearset (¶ [0143]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 20110015021) in view of Kurth (DE102015225629)
Claim 4: Maguire does not disclose wherein the clutch includes an annular ramp plate with a surface that is ramped or tapered with an increasing thickness such that rotation of the annular ramp plate causes axial movement of the dog clutch plate.
Kurth teaches the clutch includes an annular ramp plate (2b has ramp 14b or 2a has ramp 14a; Fig.3) with a surface that is ramped or tapered with an increasing thickness such that rotation of the annular ramp plate causes axial movement of dog clutch plate.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ clutch includes an annular ramp plate with a surface that is ramped or tapered with an increasing thickness such that rotation of the annular ramp plate causes axial movement of the dog clutch plate as taught by Kurth in the transmission of Maguire for the purpose of structure of the actuator device is compact (see page 3, paragraph 11 of translation )
6: Maguire does not disclose a second electric motor configured to rotate a pinion gear that contacts the first plate, wherein energization of the second electric motor rotates the pinion gear and the first plate to axially translate the second plate.
Kurth teaches further comprising a second electric motor (9) configured to rotate a pinion gear (10a or 10b) that contacts a first plate (2b has ramp 14b or 2a has ramp 14a; Fig.3), wherein energization of the second electric motor rotates the pinion gear and the first plate to axially translate the second plate (2a or 2b).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a second electric motor configured to rotate a pinion gear that contacts the first plate, wherein energization of the second electric motor rotates the pinion gear and the first plate to axially translate the second plate as taught by Kurth in the transmission of Maguire for the purpose of structure of the actuator device is compact (see page 3 , paragraph 11 of translation)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 20110015021) in view of Bucknor (US 20070072725)
Claim 7: Maguire does not disclose a differential planetary gearset having a carrier that is integrated into both the differential planetary gearset and the planetary gearset.
Bucknor teaches transmission (fig.6a) having a differential planetary gearset (520) having a carrier (536,526) that is integrated into both the differential planetary the carrier member 526 is continuously connected with (i.e., integral with) the carrier member 536 see ¶ [0142]);
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ to employ a differential planetary gearset having a carrier that is integrated into both the differential planetary gearset and the planetary gearset as taught by Bucknor in the transmission of Maguire so that it could ease up and down shifting processes of automatic transmission.
Claims 9, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor (US 20070072725) in view of Maguire (US 20110015021) 
Claim 9: Bucknor does not explicitly disclose wherein the dog clutch includes a dog clutch plate non- rotatably coupled to the housing, wherein the dog clutch plate has teeth extending axially, and wherein the ring gear includes corresponding pockets configured to selectively receive the teeth to non-rotatably couple the dog clutch plate to the ring gear.
Maguire teaches transmission having dog clutch (Fig.6, c1a) includes a dog clutch plate (82a) non-rotatably coupled to a housing (24), wherein the dog clutch plate has teeth extending axially (as shown in Fig.8), and wherein a ring gear (fig.8, 58) includes corresponding pockets (e.g. root surface between teeth) configured to selectively receive the teeth to non-rotatably couple the dog clutch plate to the ring gear.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to substitute a dog clutch that includes a dog clutch plate non- rotatably coupled to a housing, wherein the dog clutch plate has 
Claim 10:  Maguire teaches a dog clutch actuator (see (¶ [0039]; clutch C1A is actuated hydraulically by supplying fluid to apply chamber 87A to move piston 88A) including a ramped plate (84a), wherein rotation of the ramped plate forces the dog clutch plate to move in an axial direction (see ¶ [0039]).
Claim 14: Maguire teaches a return spring (89a) biased to separate the dog clutch plate from the ring gear (¶ [0039]).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucknor (US 20070072725) in view of Maguire (US 20110015021) and further in view of Kurth (DE102015225629)
Claim 11: Bucknor and Maguire do not disclose the dog clutch actuator further includes a pinion gear in meshing engagement with the ramped plate, and an electric motor configured to, when energized, turn the pinion gear.
Kurth teaches the dog clutch actuator (fig.2, 1) further includes a pinion gear (10a or 10b) in meshing engagement with a ramped plate (2b has ramp 14b or 2a has ramp 14a; Fig.3), and an electric motor (9) configured to, when energized, turn the pinion gear (page 4, paragraph 4 of translation)

Claim 12: Maguire and Bucknor do not disclose wherein the ramped plate includes a thickness that varies along a circumferential direction of the ramped plate.
Kurth teaches wherein the ramped plate includes a thickness (e.g. axial thickness of 2a or 2b) that varies along a circumferential direction of ramped plate.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a dog clutch actuator wherein the ramped plate includes a thickness that varies along a circumferential direction of the ramped plate as taught by Kurth in the transmission of Bucknor and Maguire for the purpose of structure of the actuator device is compact (see page 3, paragraph 11 of translation)
Claim 13: Maguire and Bucknor do not disclose the ramped plate is ramped such that it includes a thickness that increases along a circumferential direction, and the dog clutch plate is ramped such that it includes a thickness that increases along the circumferential direction.
Kurth teaches the ramped plate (2b or 2a Fig.2) is ramped such that it includes a thickness that increases along a circumferential direction (axial thickness), and 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have the ramped plate is ramped such that it includes a thickness that increases along a circumferential direction, and the dog clutch plate is ramped such that it includes a thickness that increases along the circumferential direction as taught by Kurth in the transmission of Bucknor and Maguire for the purpose of structure of the actuator device is compact (see page 3, paragraph 11 of translation)

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 20110015021) in view of Bucknor (US 20070072725)
Claim 15: Maguire discloses an electric axle for a vehicle, the electric axle comprising: 
a housing (fig.2; 24); 
a motor (22) disposed within the housing and having a rotor shaft (64);
 a planetary gearset (50) including a sun gear (52) engaged with the rotor shaft, planet gears (56), and a ring gear (58); 
a disconnect clutch (c1a) configured to selectively non-rotatably connect the ring gear to the housing, the disconnect clutch including a clutch plate (fig.6, 80a); and 
an actuator (¶ [0039]; Clutch C1A is actuated hydraulically by supplying fluid to apply chamber 87A to move piston 88A) including an actuator plate (82a) coupled to the clutch plate; 

 	Maguire does not disclose a differential planetary gearset sharing a common gear with the planetary gearset.
	Bucknor teaches electrically variable transmission (fig.6a) having a differential planetary gearset (520) sharing a common gear (534) with planetary gearset (530) (see ¶ [0142])
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ differential planetary gearset sharing common gear as taught by Bucknor in the transmission of Maguire so that it could ease up and down shifting processes of automatic transmission. 
	
Claim 16: Maguire teaches wherein the actuator plate is coupled to the clutch plate such that rotation of the actuator plate causes linear movement of the clutch plate (see ¶[0039]).
Claim 17: Maguire teaches wherein the clutch plate includes teeth (spline of 80a) and the ring gear includes pockets (e.g. root surface between teeth) configured to receive the teeth when the disconnect clutch is in the engaged mode.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 20110015021) and Bucknor (US 20070072725) and in view of Kurth (DE102015225629)
Claim 18: Maguire and Bucknor do not disclose wherein the actuator plate has an increasing thickness in a circumferential direction, and the clutch plate has an increasing thickness in the circumferential direction such that rotation of the actuator plate causes linear movement of the clutch plate.
Kurth teaches wherein actuator plate (2a or 2b Fig.2) has an increasing thickness in a circumferential direction (axial thickness), and the clutch plate (2b or 2a Fig.2) has an increasing thickness in the circumferential direction (axial thickness) such that rotation of the actuator plate causes linear movement of the clutch plate.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ the actuator plate has an increasing thickness in a circumferential direction, and the clutch plate has an increasing thickness in the circumferential direction such that rotation of the actuator plate causes linear movement of the clutch plate as taught by Kurth in the transmission of Maguire and Bucknor for the purpose of structure of the actuator device is compact (see page 3, paragraph 11 of translation)
Claim 19: Bucknor and Maguire do not disclose wherein the actuator includes a motor configured to selectively rotate the actuator plate.
Kurth teaches wherein the actuator includes a motor (9; Fig.2) configured to selectively rotate the actuator plate (2a or 2b).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ the actuator includes a motor configured to selectively rotate the actuator plate in the invention of Bucknor and Maguire for the purpose of structure of the actuator device is compact (see page 3, paragraph 11 of translation)
Claim 20: Kurth teaches wherein the actuator includes a pinion gear (10a or 10b; Fig.2) in a meshing engagement with an outer surface of the actuator plate (2a or 2b) and connecting the motor to the actuator plate.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Belmont (US 20080167782) discloses transmission having dog clutches that connects to ring gear see Fig.3a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659